Pursuant to the provisions of rule 1 of the Rules of Civil Practice and section 90 of the Judiciary Law, Reginald C. Smith, Esq., a practicing lawyer of Riverhead, County of Suffolk, New York, is hereby appointed a member of the Committee on Character and Fitness of applicants for admission to the Bar for the Second and Tenth Judicial Districts, in place of Guy 0. Walser, Esq., deceased, to investigate the character and fitness of applicants in said judicial districts for admission to practice as attorneys and counselors at law in the courts of this State; such appointment to take effect July 8, 1958. Present —Nolan, P. J., Wenzel, Beldoek, Murphy, Ughetta, Hallinan and Kleinfeld, JJ.